Citation Nr: 0801217	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the post operative residuals of a dislocation of the right 
hip. 

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a splenectomy.

3.  Entitlement to an evaluation in excess of 10 percent for 
a schizophrenic reaction.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record includes a July 2, 2004 letter from the Office of 
Personnel Management (OPM) stating that the veteran's 
application for disability retirement had been approved.  
This letter was not accompanied by any of the medical records 
relied on to reach this decision.  

The RO contacted the Post Office by letter in October 2004 
and again in January 2005 and requested information 
pertaining to the veteran's employment.  There is no 
indication that a reply was received, in spite of the January 
2005 request for a negative reply from the Post Office if the 
employment information was not available.  

Subsequent to January 2005, there is no record of any further 
attempts to obtain information from the Post Office.  The 
Board notes that neither the October 2004 or January 2005 
letters nor the VA Form 21-4192 Request for Employment 
Information specifically asked for medical records pertaining 
to the veteran's disability retirement.  Furthermore, there 
is no indication that OPM has ever been contacted in an 
attempt to obtain a copy of the any decision related to the 
award of disability benefits to the veteran or the medical 
records upon which the decision was made.  

VA is obligated to attempt to obtain records in the custody 
of a Federal department or agency, and must make as many 
requests as are necessary to do so.  38 C.F.R. § 3.159(c)(2) 
(2007).  Failure to obtain ether the records from the Post 
Office or to request the records from OPM and relevant 
supporting documents violates VA's duty to assist.  See 38 
U.S.C. § 5103A; Tetro v. Gober, 14 Vet. App. 100, 108- 09 
(2000). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Post Office and OPM 
the records pertinent to the veteran's 
claim for disability retirement 
benefits as well as the medical records 
relied upon concerning that claim.  A 
copy of the letters or documents used 
to request these records should be 
placed within the claims folder.  If 
the records are unobtainable, 
documentation to that effect should 
also be placed in the claims folder.

2. If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



